Citation Nr: 1515081	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  11-08 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and L.C.


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 2004 to February 2005, and in the United States Marine Corps from February 2006 to September 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran testified at a Board hearing before the undersigned in November 2011.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The Board notes that the Veteran's service-connection claim has been adjudicated by the AOJ as one for depressive disorder with alcohol dependence, also claimed as a mental health condition and a neuropsychiatric condition.  The evidence demonstrates that since the Veteran's separation from service in 2009, he has been diagnosed with major depressive disorder with alcohol dependence, adjustment disorder, mood disorder, and has received treatment for posttraumatic stress disorder (PTSD) problems.  In light of these diagnoses and treatments, an in line with the Veteran's clear intent to be service-connected for his mental health symptoms, the Board has expanded the Veteran's claim to include consideration of whether service-connection is warranted for an acquired psychiatric disability, to include all diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  The record does not contain clear and unmistakable evidence demonstrating that the Veteran's acquired psychiatric disability pre-existed his entrance into active duty service, or was not aggravated during service.

2.  The lay and medical evidence of record favors a finding that the Veteran's current acquired psychiatric disability was incurred during his period of active duty service.


CONCLUSIONS OF LAW

1.  The statutory presumption of soundness upon entry into active duty service has not been rebutted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2014); VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

2.  Service connection for an acquired psychiatric disability is warranted.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.

The Board recognizes that the Veteran has recently submitted additional medical evidence in the form of VA treatment records that were not reviewed by the agency of original jurisdiction (AOJ) in the first instance.   In a December 15, 2014 letter, the Veteran and his representative filed a motion to remand this appeal to the AOJ for initial consideration of these additional VA treatment records, as well as an August 2014 expert opinion obtained by the Board from an independent medical examiner, Dr. R.J.D.  The Veteran's motion is rendered moot in light of the fact that the Board is granting the Veteran's appeal herein.
II.  Service Connection

The Veteran asserts that he has a current psychiatric disability that was caused or aggravated by his period of active duty Marine Corps service from February 2006 to September 2009, which includes two deployments to Iraq.  In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, there is medical evidence of record suggesting that the Veteran's current psychiatric problems may have pre-existed his entrance into service.  See the January 2010 VA examiner's report (indicating that the Veteran experienced several events during his childhood and young adulthood prior to entrance into the Marine Corps in 2006 (to include physical abuse, abandonment, alcohol and substance abuse, and suicidal behavior) that caused the Veteran's mental health problems).  Significantly however, the Veteran's December 2005 examination upon entrance into the Marine Corps included a "normal" psychiatric evaluation, and the Veteran reported no prior history of mental health problems.  See the Veteran's December 27, 2005 Report of Medical Examination and Report of Medical History.  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."  Crucially, if the presumption of sound condition is rebutted, "then the Veteran is not entitled to service-connected benefits."  Wagner, 370 F.3d at 1096. 

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

Because the Veteran's December 2005 entrance examination did not include any notation about a pre-existing psychiatric disability, the presumption of soundness attaches in this case.  Further, as discussed immediately below, because the evidence of record does not show by "clear and unmistakable" evidence that the Veteran's acquired psychiatric disability existed prior to service and that such disability was not aggravated by service, the presumption is not rebutted.

Indeed, when specifically asked by the Board to review the above-referenced opinion of the January 2010 VA examiner, and to determine whether it was undebatable that the Veteran had an acquired psychiatric disability that had its onset prior to service, an independent medical expert in psychiatry, Dr. R.J.D., indicated in an August 2014 response letter that the available information in the record "does not allow for that degree of certainty."  Although Dr. R.J.D. did believe it was "highly likely" that the Veteran had substantial problems with alcohol use, "probably depression and probably impulsivity that predated his entry into the Marines," he could not say that any disability undebatably predated the Veteran's entrance into the Marines.  Dr. R.J.D. also noted that exacerbation while in the Marine Corps was even more difficult to assess, but concluded that it was "more likely than not" (50 percent or greater probability) that the Veteran's problems predated service and were not exacerbated by service.  

At the same time however, Dr. R.J.D. did conclude that it was "more likely than not" that the Veteran's difficulty in functioning (to include an increase in suicidal ideation) did become worse during the period of time he was in the Marine Corps, but seemed unconnected to being in the military.  

The Board observes that following his first deployment to Iraq, the Veteran noted on a June 6, 2007 Post-Deployment Health Reassessment that he had little interest or pleasure in doing things, and felt down, depressed or hopeless for more than half the days of the past month.  He was diagnosed with adjustment disorder with depressed mood in August 2008, and attempted suicide in April 2009 following his second deployment.  In a May 14, 2009 comment on the Veteran's Report of Medical History, Dr. K.S. indicated that the Veteran attempted suicide by combining alcohol and Flexeril upon feeling depressed about family and work issues, and was transferred to the hospital the next day.  A May 6, 2009 hospital discharge summary indicates that the Veteran began experiencing an increase in suicidal ideation on the day of his admission to the hospital with plan to overdose, and admitted he was trying to kill himself.  Dr. J.M. indicated that the Veteran emphasized disappointment and anger with the Marine Corps for not supporting him when trying to help his family.  He also concluded that the Veteran showed "markedly diminished interest and pleasure in almost all activities for at least the past four months," and during this time the Veteran has used alcohol to mask his symptoms.   See Dr. J.M.'s May 6, 2009 report, pages 1 and 6.  

As noted above, the clear and unmistakable evidence standard is an onerous standard with a greater evidentiary burden than the preponderance of the evidence standard.  Given that the Veteran's entrance examination in 2005 included a normal clinical psychiatric evaluation, that the Veteran received treatment for and was diagnosed with depressive problems during service, attempted suicide during service following two deployments to Iraq (where the Veteran competently reported he saw improvised explosive devices going off and worried about making it home), and Dr. R.J.D. did note an increase in suicidal ideation during service, the Board does not find that the evidence of record clearly and unmistakably demonstrates that the Veteran's current psychiatric disability had its onset prior to his entry into Marine Corps service AND was not aggravated beyond its natural progression during service.  As such, the presumption of soundness in this case remains attached and is not rebutted.  See VAOPGCPREC 3-2003; Wagner, 370 F. 3d at 1089. 

Where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  So it is in this case.

As noted above, it is undisputed that the Veteran has current diagnoses of major depressive disorder with alcohol dependence, adjustment disorder, mood disorder, and has received treatment for PTSD symptoms (Shedden element (1)).  It is also undisputed that the Veteran received significant treatment in service for depression,  and even attempted suicide following his deployments to Iraq (Shedden element (2)).  

With respect to Shedden element (3), nexus or relationship, Dr. R.J.D. articulated his belief that it was "more likely than not" that the Veteran's difficulty in functioning (to include an increase in suicidal ideation) did become worse during the period of time he was in the Marine Corps.  Significantly, one of the Veteran's VA physicians specified in October 2009 that the Veteran is "currently experiencing symptoms of depression which [have] been likely exacerbated by his alcohol abuse and his recent deployment to Iraq."  See the Veteran's October 21, 2009 VA Mental Health Outpatient Note (emphasis added).  The Veteran has competently and credibly reported seeking mental health treatment since his separation from service, to include after another suicide attempt one month following separation.  See the Veteran's October 19, 2009 VA Suicide Risk Prevention Note.  Recent VA treatment reports submitted by the Veteran continue to show regular treatment for his psychiatric disabilities.  See, e.g., the Veteran's October 3, 2014 VA Mental Health Note (indicating increased anxiety and depression, and the Veteran's own report that prior to service he did not need medication for mental health issues).  

Presuming that the Veteran entered service in sound condition, the evidence of record to include (1) the Veteran's "normal" clinical evaluation upon entrance into service; (2) his in-service suicide attempt following deployment to Iraq, and in-service treatment for depression; (3) regular post-service treatment for several psychiatric problems from the time he separated from service to the present day; (4) an October 2009 VA physician's opinion indicating that the Veteran's symptoms have likely been exacerbated by his service in Iraq; and (5) the August 2014 medical expert's opinion that it is more likely than not that the Veteran's ability to function worsened during his time in service, the Board finds that the Veteran's current acquired psychiatric disability was indeed service-incurred.   Shedden element (3) is satisfied, and the benefit sought on appeal is granted.


ORDER

Service connection for an acquired psychiatric disability is granted.



____________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


